 
Exhibit 10.6
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (the "Agreement") is being entered
into between American Public University System (the "University") and Dale
Young, the undersigned. For and in consideration of the mutual promises
contained herein, and for other good and sufficient consideration, receipt of
which is hereby acknowledged, the University and I (sometimes hereafter referred
to as the "Parties") agree as follows:
 
1.        Separation and Payment.
 
(a)       I performed my regular duties with the University through October 26,
2012 and will be paid my base salary through Friday, January 4, 2013 (the
"Separation Date"), on which date my employment with the University ended. The
Parties agree that my separation shall be treated as a resignation. After
October 26, 2012, I will not be obligated to perform any day-to-day services
other than those identified in Section 6: Transition Assistance. There will be
no restrictions on my consulting to other organizations following October 26,
2012 through June 30, 2013.
 
(b)       I shall be paid at my current base salary rate through January 4,
2013. I shall be paid my 4th Quarter, 2012 additional compensation in the 1St
Quarter of 2013. I am not eligible for and shall not receive any other 2012 year
end compensation.
 
(c)       As consideration for my entering into this Agreement, the University
agrees to enter into a separate consulting agreement, to be mutually agreed upon
by the Parties, whereby I will be engaged to provide certain consulting
services, and which, among other terms and conditions, shall (i) have a term
from January 1, 2013 through June 30, 2013, and (ii) provide for payment of a
monthly retainer fee of $28,000.00 per month for the six months ending June 30,
2013. The first payment (January) will be advanced and paid in December 2012.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)      As of the Separation Date, I shall not be eligible and am not eligible
to participate in the University vacation, sick, Flexible Spending Account
(FSA), retirement, life insurance and disability insurance benefits plans. My
health, dental and vision insurance coverage (if applicable) will continue
through the last day of the separation month, except to any extent provided by
applicable law.
 
(e)      Once all of the payments referred to in this paragraph 1 of this
Agreement have been made, I shall have been paid all compensation due and owing
to me under this Agreement and under any contract I have or may have had with
the University or from any other source of entitlement, including all wages,
salary, commissions, bonuses, incentive payments, profit-sharing payments,
leave, severance pay or other benefits. I further acknowledge and agree that the
payments referred to in this paragraph 1, in addition to compensating me fully
for time worked and services rendered through the end of my employment, include
consideration for my promises contained in this Agreement, and that such
consideration is above and beyond any wages, salary, or other sums to which I am
entitled from the University under the terms of my employment or under any other
contract or law.
 
2.        General Release. On behalf of myself and my agents, heirs, executors,
administrators, successors and assigns, I hereby release and forever discharge
the University, and any and all of the affiliates, officers, directors,
employees, agents, counsel, and successors and assigns of the University, from
any and all complaints, claims, demands, damages, lawsuits, actions, and causes
of action, whether known, unknown or unforeseen, arising out of or in connection
with any event, transaction or matter occurring or existing prior to or at the
time of my execution of the Agreement, which I have or may have against any of
them for any reason whatsoever in law or in equity, under federal, state, local,
or other law, whether the same be upon statutory claim, contract, tort or other
basis. including without limitation any and all claims arising from or relating
to my employment or the termination of my employment and any and all claims
relating to any employment agreement, any employment statute or regulation, or
any employment discrimination law, including without limitation Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1866, the Equal Pay Act of 1963, and the Age Discrimination in
Employment Act, all as amended, all state and local laws, regulations and
ordinances prohibiting discrimination in employment, and other laws and
regulations relating to employment, including but not limited to the Family and
Medical Leave Act, the Fair Labor Standards Act, and the Employee Retirement
Income Security Act of 1974, all as amended. I agree, without limiting the
generality of the above release, not to file any claim or lawsuit seeking
damages and asserting any claims that are lawfully released in this paragraph. 1
further hereby irrevocably and unconditionally waive any and all rights to
recover any relief and damages concerning the claims that are lawfully released
in this paragraph. I represent and warrant that I have not previously filed or
joined in any such claims against the University or any of its affiliates, and
that I have not given or sold any portion of any claims released herein to
anyone else, and that I will indemnify and hold harmless the persons and
entities released herein from all liabilities, claims, demands, costs, expenses
and/or attorneys' fees incurred as a result of any such assignment or transfer.
I HEREBY ACKNOWLEDGE AND AGREE THAT THIS RELEASE IS A GENERAL RELEASE AND THAT
BY SIGNING THIS AGREEMENT, I AM SIGNING AND AGREEING TO THIS RELEASE.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        No Admission. The Parties agree that nothing contained in this
Agreement shall constitute or be treated as an admission of liability or
wrongdoing by either of them.
 
4.        Proprietary and/or Confidential Information. I agree that any
sensitive, proprietary or confidential information or data relating to the
University or any of its affiliates, including without limitation trade secrets,
customer lists, customer contacts, customer relationships, the University's
financial data, long range or short range plans, and other data and information
of a competition-sensitive nature, or any confidential or proprietary
information of others licensed to the University, that I acquired while an
employee of the University shall not be disclosed or used for my own purposes or
in a manner detrimental to the University's interests.
 
5.        Noninterference with Business. For a period of one (1) year following
the signed agreement date, I agree that I (either alone or in association with
others) shall not solicit, facilitate, assist or induce any employee,
independent contractor, vendor, supplier or customer of the University or its
affiliates to terminate, breach or leave an employment, contractual or other
relationship with the University or any of its affiliates.
 
6.        Return of Information and Property. I agree to return to the
University all property and supplies belonging to the University and the
originals and all copies of all files, materials, or documents relating to the
University's business. The property must be returned no later than January 4,
2013, to Tracy Woods at 661 S. George St. Charles Town, WV 25414.
 
7.        Transition Assistance. I agree to reasonably cooperate with and
provide information to the University to assist in the transition process
through January 4, 2013. Additionally, I agree to help with any transition
issues or offer historical Information Technology perspectives during the tenure
of my consulting agreement with APUS.
 
 
 

--------------------------------------------------------------------------------

 
 
8.        Non-Disclosure of This Agreement. I agree that from and after the date
and time of my receipt of this Agreement, I will not, directly or indirectly,
provide to any person or entity any information that concerns or relates to the
negotiation of or circumstances leading to the execution of this Agreement or to
the terms and conditions hereof, except (i) to the extent that such disclosure
is specifically required by law or legal process or as authorized in writing by
the University; (ii) to my attorneys as may be necessary to secure advice
concerning this Agreement; (iii) to my tax advisors as may be necessary for the
preparation of tax returns or other reports required by law; or (iv) to members
of my immediate family. I agree that prior to disclosing such information under
parts (ii), (iii) or (iv) of this paragraph, I will inform the recipients that
they are bound by the limitations of this paragraph, and subsequent disclosure
of such information by any such recipients shall be deemed to be a disclosure by
me in breach of this Agreement. The Parties mutually agree that they will not
make any disparaging statements regarding the University, its affiliates, its
business, or its employees, agents, officers or directors and the University,
its affiliates, and its employees, agents, officers and directors will not make
any disparaging remarks about me (Mr. Young).
 
9.        References. I agree to direct all prospective employers/clients and
others seeking references regarding my employment to Pete Gibbons, SVP/CAO. The
references will identify the position held and term of employment and any
reference provided will not be negative.
 
 
 

--------------------------------------------------------------------------------

 
 
10.      Breach or Violation. I agree that in the event of any violation of the
provisions of this Agreement, in addition to any damages allowed by law, the
University shall be entitled to injunctive relief.
 
11.      Modification; Severability. The Parties agree that if a Court of
competent jurisdiction finds that any term of this Agreement is for any reason
excessively broad in scope, duration, or otherwise, such term shall be construed
or modified in a manner to enable it to be enforced to the maximum extent
possible. Further, the covenants in this Agreement shall be deemed to be a
series of separate covenants and agreements. If, in any judicial proceeding, a
Court of competent jurisdiction shall refuse to enforce any of the separate
covenants deemed included herein, then at the option of the University, wholly
unenforceable covenants shall be deemed eliminated from the Agreement for the
purpose of such proceeding to the extent necessary to permit the remaining
separate covenants to be enforced in such proceeding.
 
12.      Certain Representations. The Parties represent and acknowledge that in
executing this Agreement such party does not rely and has not relied upon any
representation or statement made by the other party or the other party's agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement or otherwise.
 
13.      Entire Agreement. This Agreement contains the entire agreement between
the Parties relating to the subject matter of this Agreement, and may not be
altered or amended except by an instrument in writing signed by both Parties
hereto.
 
14.      Assignment. This Agreement and the rights and obligations of the
Parties hereunder may not be assigned by either party without the prior written
consent of the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
15.      Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective representatives, successors and
permitted assigns.
 
16.      Waiver. Neither the waiver by either party of a breach of or default
under any of the provisions of the Agreement, nor the failure of such party, on
one or more occasions, to enforce any of the provisions of the Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any provisions, rights or privileges hereunder.
 
17.      Further Assurances. The Parties agree to take or cause to be taken such
further actions as may be necessary or as may be reasonably requested in order
to fully effectuate the purposes, terms, and conditions of this Agreement.
 
18.      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of West Virginia (excluding the choice of law rules
thereof). The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. The parties consent to the exclusive jurisdiction of the
courts of the State of Maryland to resolve any disputes regarding or arising
from this Agreement, or the transaction between the parties.
 
19.      Acknowledgment. With respect to the general release in Paragraph 2, I
agree and understand that I am specifically releasing all claims under the Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.), as amended. I
acknowledge that I have read and understand the foregoing Agreement and execute
it voluntarily and without coercion. I further acknowledge that I have had full
opportunity to consult with an attorney prior to executing this Agreement, and
that I have been advised in writing herein to do so. If you need assistance in
attaining an attorney, you can contact the West Virginia Bar Association at
304.558.2456. In addition, I have been given twenty-one (21) days to consider,
execute, and deliver this Agreement to the University, unless I voluntarily
choose to execute this Agreement before the end of the 21-day period. I
understand that I have seven (7) days following my execution of this Agreement
to revoke it in writing, and that this Agreement is not effective or enforceable
until after this seven-day period. For such revocation to be effective, notice
must be received by the University no later than the end of the seventh calendar
day after the date by which I signed this Agreement. I expressly agree that, in
the event I revoke this Agreement, the Agreement shall be null and void and have
no legal or binding effect whatsoever, and I shall not be entitled to any of the
payments described in Paragraph 1 (c) or other commitments made by the
University in this Agreement. If I do not revoke this Agreement, I understand
and agree that it will become fully enforceable immediately after the seven-day
revocation period has expired. The parties recognize that I may elect to sign
this Agreement prior to the expiration of the 21-day consideration period
specified herein, and I agree that if I elect to do so, such election is knowing
and voluntary and comes after full opportunity to consult with an attorney.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:
 

Dale Young   American Public University System                           /s/
Dale Young    /s/ Peter Gibbons    By: Dale Young    By: Peter Gibbons, SVP,
CAO           

Date: October 25, 2012